Citation Nr: 0917158	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-17 799A	)	DATE
	)
	)

On appeal from the
James A. Haley Veterans' Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from October 
30 to November 15 of 2003 from the Orlando Regional 
Healthcare System.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran had verified active duty service from November 
1971 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision letter issued 
by the James A. Haley Veterans' Hospital in Tampa, Florida, a 
medical facility of the Department of Veterans Affairs (VA).  
In the April 2004 decision letter, the James A. Haley 
Veterans' Hospital determined, in regard to hospitalization 
from October 29 to November 15 of 2003, payment was 
authorized for the date of October 29, 2003 but not for the 
remainder of the hospitalization on the basis that the 
Veteran's medical condition had stabilized for the remainder 
of the hospitalization.  The Board has thus characterized the 
issue on appeal to reflect that the Veteran seeks payment or 
reimbursement for unauthorized medical expenses for a period 
from October 30 to November 15 of 2003.

In his June 2005 Substantive Appeal, the Veteran requested a 
VA Travel Board hearing.  He was scheduled for such a hearing 
in April 2008, but he failed to report for that hearing and 
provided no explanation for his failure to report.  His 
hearing request is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility between October 29 and November 15 of 2003 
were not authorized in advance; this treatment also did not 
concern a service-connected disability.

2.  While treatment received by the veteran on October 29, 
2003, was for an emergent condition where delay would have 
been hazardous to life or health, the medical evidence of 
record indicates that that, for the period from October 30 to 
November 15 of 2003, the treatment was for a stabilized 
condition without any continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from October 
30 to November 15 of 2003 from the Orlando Regional 
Healthcare System have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to payment or reimbursement of unauthorized 
private medical expenses

Claims for entitlement to payment or reimbursement of 
unauthorized private medical expenses are governed by 
38 U.S.C.A. §§ 1725 and 1728.

Generally, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, a 
claimant must satisfy three conditions to be entitled to 
payment or reimbursement of medical expenses incurred at a 
non-VA facility:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and


(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

In the present case, as explained in detail further below, 
the treatment in question concerned a diagnosis of status 
post open cholecystectomy with a wound infection.  The 
Veteran's sole service-connected disabilities involve 
residual scars of the right fourth and fifth fingers and left 
ear high frequency hearing loss, both evaluated as zero 
percent disabling.  The Veteran has not asserted, and the 
medical evidence of record does not reflect, that those 
service-connected disabilities were relevant to the treatment 
at issue.  There is accordingly no basis for further 
consideration under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.

Consequently, the Board also notes that payment or 
reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law No. 106-177.  The 
provisions of this legislation became effective as of May 29, 
2000.  To be eligible for reimbursement, the veteran has to 
satisfy all of the following conditions of 38 C.F.R. § 
17.1002:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available, and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

In considering the above provisions of 38 C.F.R. § 17.1002, 
and bearing in mind that authorization for payment was made 
solely for the date of October 29, 2003, the Board has 
reviewed the evidence to determine whether all of the noted 
provisions have been met for the remaining period between 
October 30 and November 15.  

Prior to the private hospitalization, on October 7, 2003, the 
Veteran underwent a laparoscopic converted to open 
cholecystectomy and a Roux-en-Y hepaticojejunostomy at a VA 
facility.  On October 20, the Veteran was treated at a VA 
facility for having 10 to 30 cubic centimeters of drainage 
per day.  At the time of VA treatment on October 27, the 
Veteran's drainage had diminished to five cubic centimeters 
per day for the past several days, with no drainage in the 
past 48 hours.  At that time, the Veteran was noted to be 
doing well, and the drain was removed.  

On October 29, however, the Veteran was admitted to the 
Orlando Regional Healthcare System with reports that the 
lower portion of his wound remained relatively unhealed and 
that the wound began draining significantly during the 
morning of admission.  The Veteran further reported that the 
drainage had increased during the day and was purulent.  Also 
on October 29, the Veteran was preoperatively diagnosed with 
a wound infection with subcutaneous abscess and underwent an 
incision and drainage of the skin wound abscess.  

In the morning of October 30, it was noted that the Veteran 
"actually feels well and is without severe complaints."  
His temperature early in the morning was 100.3, with a heart 
rate of 96, blood pressure of 135/66, a sat of 93%, and a 
respiratory rate of 20.  A physical examination revealed 
multiple fluid collections around the spleen and liver, in 
the pelvis, and within the gallbladder fossa.  Additional 
procedures performed during hospitalization included 
bilateral thoracenteses and placement of several abscess 
drains on October 30; an exploratory laparotomy, drainage of 
intraabdominal abscesses and placement of a Vac-Pac on 
November 3; an exploratory laparotomy, drainage of 
intraabdominal abscesses, and placement of a Vac-Pac on 
November 5; and a washout of the abdomen and partial closure 
of the lower portion of the wound on November 7, 2003.  

The Administrative Screening Review performed in April 2004 
contains notations that the Veteran's services were provided 
after May 29, 2000; that his claim was timely filed under 
38 C.F.R. § 17.1004; that treatment provided was for a 
nonservice-connected condition; that the Veteran was enrolled 
in the VA Health Care System; that the care was provided in a 
hospital emergency department or similarly facility held out 
as providing emergency care to the public; that the Veteran 
was treated by VA within 24 months from non-VA emergency 
care; and that the Veteran did not have any health insurance, 
including eligibility benefits under Medicare and Medicaid.  
The Medical Review performed by the Chief Medical Officer of 
the James A. Haley Veterans' Hospital in April 2004 contains 
a two-part opinion concerning whether the Veteran met the 
requirements of 38 C.F.R. § 17.1002 as to emergency care.  
The doctor concluded that the criteria for the date of 
October 29, 2003 had been met.  Separately, however, the 
doctor found that the criteria had not been met for the 
hospitalization period from October 30 to November 15.  The 
doctor noted that on October 30 the Veteran's health 
condition had stabilized, according to progress notes from 
that date; moreover, there was no continued medical 
emergency, and the veteran could have been safely transferred 
to a VA facility.

The Board further notes that the Veteran has not submitted, 
and the record does not include, any medical opinions or 
other medical evidence to suggest that a continued medical 
emergency was present from October 30 to November 15 of 2003.

Given the April 2004 review and the absence of evidence to 
the contrary, the Board finds that the criteria of 38 C.F.R. 
§ 17.1002(c) and (d) have not been met.  Specifically, a 
continued emergency situation did not exist from October 30 
to November 15 of 2003, and the Veteran could have been 
safely transferred to a VA facility.  

In reviewing the April 2009 brief of the Veteran's 
representative, the Board notes the representative's argument 
that he "could not possibly have known his condition was 
stable and that he should have transferred to a VA facility" 
in support of his claim.  38 C.F.R. § 17.1002(d), however, 
does not encompass consideration of a Veteran's awareness of 
stabilization.  The Board further notes that there is no 
indication from the private hospital records that the Veteran 
raised the possibility of being transferred to a VA facility 
at any time during hospitalization.  

Accordingly, as all the criteria of 38 C.F.R. § 17.1002 have 
not been met, this claim must be denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

The Veteran was notified of the information and evidence 
needed to substantiate and complete his claim in an undated 
letter furnished prior to both receipt of his Notice of 
Disagreement in May 2004 and the issuance of a Statement of 
the Case incorporating a readjudication of his claim in May 
2005.  In addition, VA has assisted in obtaining all relevant 
VA and private treatment records.  Moreover, this case has 
been forwarded to a VA doctor for a medical review.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred for treatment from October 
30 to November 15 of 2003 from the Orlando Regional 
Healthcare System is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


